SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

210
CA 16-01203
PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, AND SCUDDER, JJ.


JACK I. DINABURG, PLAINTIFF-RESPONDENT,

                      V                                           ORDER

UNITED REFINING COMPANY, DEFENDANT-APPELLANT.


RUPP BAASE PFALZGRAF CUNNINGHAM LLC, BUFFALO (JOHN T. KOLAGA OF
COUNSEL), FOR DEFENDANT-APPELLANT.

BARCLAY DAMON, LLP, SYRACUSE (ROBERT A. BARRER OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Evelyn
Frazee, J.), entered January 22, 2016. The order, insofar as appealed
from, denied the motion of defendant to disqualify counsel for
plaintiff.

     Now, upon reading and filing the stipulation withdrawing appeal
signed by the attorneys for the parties on December 15, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    February 3, 2017                    Frances E. Cafarell
                                                Clerk of the Court